Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 11/24/2020. The changes and remarks disclosed therein have been considered. Claim 1 has been amended. New Claims 22-23 have been added. Therefore, claims 1-23 remain pending in the application.

Allowable Subject Matter
Claims 1-23 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Morris (US 20190371802 Al).
Morris discloses an AFE memory cell disclosed herein includes a capacitor employing an AFE material between two capacitor electrodes. Applying a voltage to one electrode of such capacitor allows boosting the charge at the other electrode, where nonlinear behavior of the AFE material between the two electrodes may advantageously manifest itself in that, for a given voltage applied to the first electrode, a factor by which the charge is boosted at the second electrode of the capacitor may be substantially different for different values of charge at that electrode before the boost. Connecting the second capacitor electrode to a storage node of the memory cell may then allow boosting the charge on the storage node so that different logic states of the memory cell become more clearly resolvable, enabling increased retention times.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a polarizable material layer disposed between the first and second electrodes and having at least two polarization states representing stored information.
Regarding independent claim 15 (and the respective dependent claims 16-21), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: setting a polarization state of a polarizable material layer to a selected polarization state from at least two polarization states of the ferroelectric capacity by applying a voltage between the first electrode of the layer stack and the node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOCHUN L CHEN/Examiner, Art Unit 2824